MEMORANDUM**
Maria del Carmen Jimenez-Sanchez, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals denying her motion to remand, and affirming an immigration judge’s denial of her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to consider the agency’s discretionary determination that Jimenez-Sanchez did not satisfy the exceptional and extremely unusual hardship requirement. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.